

116 HR 3251 IH: To amend the Internal Revenue Code of 1986 to repeal the temporary rule limiting personal casualty losses to only disaster-related losses.
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3251IN THE HOUSE OF REPRESENTATIVESJune 13, 2019Mr. Courtney (for himself, Mr. Larson of Connecticut, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the temporary rule limiting personal casualty
			 losses to only disaster-related losses.
	
		1.Repeal of temporary rule limiting personal casualty losses to only disaster-related losses
 (a)In generalSection 165(h) of the Internal Revenue Code of 1986 is amended by striking paragraph (5). (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.
			